Name: 79/2/EEC, Euratom: Council Decision of 12 December 1978 appointing a member of the Economic and Social Committee
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-01-09

 Avis juridique important|31979D000279/2/EEC, Euratom: Council Decision of 12 December 1978 appointing a member of the Economic and Social Committee Official Journal L 005 , 09/01/1979 P. 0027 - 0027 Greek special edition: Chapter 01 Volume 2 P. 0118 **** COUNCIL DECISION OF 12 DECEMBER 1978 APPOINTING A MEMBER OF THE ECONOMIC AND SOCIAL COMMITTEE ( 79/2/EEC , EURATOM ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 193 TO 195 THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLES 165 TO 167 THEREOF , HAVING REGARD TO THE CONVENTION ON CERTAIN INSTITUTIONS COMMON TO THE EUROPEAN COMMUNITIES , AND IN PARTICULAR ARTICLE 5 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 19 SEPTEMBER 1978 APPOINTING THE MEMBERS OF THE ECONOMIC AND SOCIAL COMMITTEE FOR THE PERIOD ENDING ON 18 SEPTEMBER 1982 , WHEREAS A SEAT HAS BECOME VACANT ON THE ECONOMIC AND SOCIAL COMMITTEE FOLLOWING THE RESIGNATION OF MR MURRAY , WHICH WAS NOTIFIED TO THE COUNCIL ON 17 NOVEMBER 1978 ; HAVING REGARD TO THE NOMINATIONS SUBMITTED BY THE UNITED KINGDOM GOVERNMENT ON 8 DECEMBER 1978 , HAVING OBTAINED THE OPINION OF THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR F . J . CHAPPLE IS HEREBY APPOINTED A MEMBER OF THE ECONOMIC AND SOCIAL COMMITTEE IN PLACE OF MR MURRAY FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 18 SEPTEMBER 1982 . DONE AT LUXEMBOURG , 12 DECEMBER 1978 . FOR THE COUNCIL THE PRESIDENT M . LAHNSTEIN